Citation Nr: 1101517	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-35 353	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a skin rash, other than 
service-connected chloracne, to include as due to exposure to 
Agent Orange. 

5.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
The Veteran



ATTORNEY FOR THE BOARD
P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1963 to June 1967, including service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's claims file.

On the claim of service connection for a skin rash, in a rating 
decision in April 1999, the RO denied the claim.  In April 1999, 
the Veteran filed a notice of disagreement, initiating an appeal 
to the Board.  As the Veteran had not withdrawn the notice of 
disagreement, the appeal remained pending under 38 C.F.R. 
§ 3160(c).  As a pending appeal, the rating decision in April 
1999, denying the claim, was not a finally adjudicated claim 
under 38 C.F.R. § 3.160(d), and the Veteran need not present new 
and material evidence to reopen the claim. 

On the claim of service connection for posttraumatic stress 
disorder, in a rating decision in June 1999, the RO denied the 
claim.  In August 1999, the Veteran filed a notice of 
disagreement, initiating an appeal to the Board.  Although the RO 
subsequently denied the claim in a rating decision in November 
1999, as the Veteran had not withdrawn the notice of 
disagreement, the appeal remained pending under 38 C.F.R. 
§ 3160(c).  As a pending appeal, the rating decision in June 
1999, denying the claim, was not a finally adjudicated claim 
under 38 C.F.R. § 3.160(d), and the Veteran need not present new 
and material evidence to reopen the claim.  



For these reasons, the Board has styled the claims to reflect 
that finality had not attached to the previous rating decisions, 
denying service connection for a skin rash and for posttraumatic 
stress disorder.

The claims of service connection for hepatitis C, a left knee 
disability, a skin rash, and posttraumatic stress disorder are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

Hypertension was not affirmatively shown to have been present in 
service; hypertension was not manifested as a chronic disease to 
a compensable degree within one year from the date of separation 
from service; and hypertension, first diagnosed after service 
beyond the one-year presumptive period for a chronic disease, is 
unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
hypertension as a chronic disease may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claims.  The VCAA, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented in part at 38 C.F.R. § 3.159 (2009), 
amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate a 
claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On the claim of service connection for hypertension, the RO 
provided pre- and post- adjudication VCAA notice by letters, 
dated in August 2004 and in March 2006.  The Veteran was notified 
of the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence of 
an injury or disease in service or an event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or he could 
authorize VA to obtain any non-Federal records on his behalf.  
The notice included the provisions for the effective date of a 
claim and for the degree of disability assignable. 




As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of 
pre-adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim of service connection 
was readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, and non-Federal medical records.  

On the claim of service connection for hypertension in the 
absence of evidence that establishes that the Veteran suffered an 
event, injury, or disease, suggestive of hypertension, a VA 
medical examination or medical opinion is not required to decide 
the claim under 38 C.F.R. § 3.159(c)(4).   McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Hypertension 

Facts

The service personnel records show that the Veteran served in 
Vietnam as a reconnaissance man and he had contact with enemy 
forces. 

The service treatment records show that on entrance examination 
blood pressure was 116/70 and on separation examination the blood 
pressure readings were 118/64, 124/60, and 114/68.  The remainder 
of the service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of hypertension. 

After service records of the Texas Department of Corrections from 
1972 to 2002 show that on initial medical examination in January 
1972 the Veteran denied high blood pressure and the blood 
pressure reading was 124/84.  In November 1979, history included 
hypertension.  In 1980, the Veteran was followed in the 
hypertension clinic.  In March 1991, Veteran gave a 25 year 
history of hypertension.  In September 1993, the Veteran gave a 
30 year history of hypertension. 

In a class action filed in a federal district court in 1973, the 
plaintiffs, including the Veteran, inmates of the Texas 
Department of Corrections, alleged that in November 1973 the 
Veteran was assaulted by other inmates after which he experienced 
high blood pressure. 

In December 2009, the Veteran testified that he had hypertension 
in service after December 1965 and he was put on medication a 
couple of years after service. 





Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § § 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for hypertension, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  




In the case of a Veteran who engaged in combat with the enemy in 
active service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease.  So long as the evidence is consistent with the 
circumstances, conditions or hardships of such service, the fact 
that there is no official record of such incurrence or 
aggravation in such service is of no consequence. 38 U.S.C.A. § 
1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only 
with the question of whether a particular disease or injury was 
occurred in service, that is, what happened then, and not the 
question of either current disability or nexus to service, as to 
both of which competent evidence is required. Stated differently, 
evidence of a current disability and a nexus to service is still 
required.  Wade v. West, 11 Vet. App. 302, 306 (1998) (citing 
Collette v. Brown, 82 F.3d 389 (1996)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis 

For the purpose of the analysis, hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm.) or greater, and isolated systolic hypertension is defined 
as systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  Dorland's Illustrated 
Medical Dictionary 909 (31st ed. 2007).  







Theories of Service Connection 

38 C.F.R. § 3.303(a) 

Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, hypertension 
was not affirmatively shown to have been present during service, 
and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 
38 C.F.R. § 3.303(a) (affirmatively showing inception in service) 
is not established.  

As the preponderance of the evidence is against the claim on this 
theory of service connection, the benefit-of-the-doubt standard 
of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 
5107(b).

38 C.F.R. § 3.303(b) 

Chronicity and Continuity of Symptomatology

In his notice of disagreement and in his substantive appeal and 
in testimony, the Veteran stated that in 1966 or 1967 at Camp 
Pendleton, California, his blood pressure was checked several 
times and he was treated for hypertension and he was told that he 
had borderline hypertension.  The Veteran alleged that 
hypertension has been present since service. 








Although the Veteran is competent, based on his asserted personal 
knowledge, to state that his blood pressure was checked in 
service, the Veteran is not competent to state that hypertension 
was present in service.  38 C.F.R. § 3.159 (Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience; lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of one's personal 
knowledge, personal knowledge is that which comes to the witness 
through the use of the senses; lay testimony is competent only so 
long as it is within the knowledge and personal observations of 
the witness, but lay testimony is not competent to prove a 
particular injury or illness).  

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007). 

The extent the Veteran is competent to state that his blood 
pressure was checked in service, presumably because of elevated 
readings, his statements and testimony meet the threshold of a 
notation of symptoms during service, and the principles of 
service connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage 
v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of 
symptomatology requires that the evidence show only that a 
condition was observed, that is, noted, during service, but does 
not require that such observation be recorded during service).

But as the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
hypertension as there was not a single record of an elevated 
blood pressure reading in service, and sufficient observation to 
establish chronicity during service as there was not single 
record of an elevated blood pressure reading in service, 
chronicity in service is not adequately supported by the service 
treatment records.  


As chronicity in service is not adequately supported by the 
service treatment records, then service connection may be 
established by continuity of symptomatology after service under 
38 C.F.R. § 3.303(b). 

Although the Veteran is competent to describe symptoms, alleged 
elevated blood pressure readings, competency differs from 
credibility and weight of the evidence.  Competency is a legal 
concept determining whether evidence may be considered, that is, 
admissible, while credibility is a factual determination going to 
the probative value or weight of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  See Washington v. Nicholoson, 
19 Vet. App. 362, 369 (2005).  

In determining whether the Veteran's statements and testimony are 
credible, the Board may consider internal inconsistency and 
consistency with other evidence of record.  Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).   

As for the Veteran's statements and testimony that his blood 
pressure was checked several times, that he was treated for 
hypertension, that he was told that he had borderline 
hypertension during service, and that he has had hypertension 
since service, while the statements must be considered, the Board 
finds that the statements and testimony are not credible for the 
following reasons:  1) the service treatment records show that on 
separation examination the blood pressure readings were 118/64, 
124/60, and 114/68; and the remainder of the service treatment 
records contain no complaint, finding, history, treatment, or 
diagnosis of hypertension; 2) after service on medical 
examination in 1972, there was no history of elevated blood 
pressure readings in service or since service, 





see Rucker at 73 (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care); 3) in 1973 in a class action filed in a 
federal district court, the Veteran alleged that in November 1973 
after he was assaulted by other inmates he experienced high blood 
pressure; 4) on the initial history of hypertension in 1979, 
there was no association with service, see Rucker at 73; and, 5) 
between 1972 and 1979, there were numerous health record entries 
without a finding of hypertension, even though in 1973 the 
Veteran stated that he experienced high blood pressure after 
November 1973.  

Stated differently, the contemporaneous records in service and 
after service until 1979 (no history or finding pertinent to 
hypertension) are inconsistent with the Veteran's current 
recollections in statements and testimony in support of his claim 
filed in 2004, more than 35 years after service, or with the 
history he gave in 1991 and 1993 of hypertension, dating to 
service.  

Based on the Veteran's own inconsistent statements and testimony, 
the Board finds the Veteran not credible to the extent he alleges 
continuity of symptomatology and to the extent the Veteran 
alleges that he was treated for hypertension as it relates to the 
onset of hypertension.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  

The record does support a finding that there has been no 
continuity of symptomatology since service.  Also, the Board has 
considered the lack of symptoms between 1967 and 1979 which 
interrupts continuity.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim).





For the above reasons, the Veteran's statements and testimony are 
not credible on the material issue of fact, continuity of 
symptomatology, and the statements and testimony have no 
probative value and are assigned no weight in determining 
continuity.  As there is no favorable evidence of continuity, the 
preponderance of the evidence, which clearly demonstrates a lack 
of continuity, is against the claim on this theory of service 
connection, and the benefit-of-the-doubt standard of proof does 
not apply.  38 C.F.R. § 3.303(b); 38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.307 and 3.309

Presumptive Service Connection for Hypertension as a Chronic 
Disease 

As for presumptive service connection for hypertension as a 
chronic disease under 38 C.F.R. §§ 3.307 and 3.309, hypertension 
by history was first documented in 1979.  The record shows that 
hypertension was not present in service and hypertension was not 
manifested by 1972.  While the exact date on onset of 
hypertension after 1972 is not clear, any manifestation of 
hypertension beyond 1972 is beyond the one-year presumptive 
period after discharge from service in 1967 for presumptive 
service connection as a chronic disease and the preponderance of 
the evidence is against the claim on this theory of service 
connection, and the benefit of-the-doubt standard of proof does 
not apply.  38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b). 

38 C.F.R. § 3.303(d)

First Diagnosed after Service

Even in the absence of continuity of symptomatology, service 
connection may be granted for a disease, first diagnosed after 
service, when all the evidence, including that during and after 
service establishes that the disease was incurred in service.  

The Veteran has stated that hypertension is related to service. 



Although the Veteran as a lay person is competent to describe 
symptoms of an injury or disease, the lay evidence is not 
competent to prove that a particular injury or illness is 
present, unless under case law the claimed disability has been 
found to be capable of lay observation, or the disability is a 
simple medical condition.  See Layno at 469-71 (lay testimony is 
competent only so long as it is within the knowledge and personal 
observations of the witness, but lay testimony is not competent 
to prove a particular injury or illness). 

Hypertension is not a condition under case law that has been 
found to be capable of lay observation, and the determination as 
to the presence or diagnosis of hypertension is medical in 
nature, that is, not capable of lay observation, and competent 
medical evidence is required to substantiate the claim.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of hypertension cannot be made by 
the Veteran as a lay person based on mere personal observation, 
that is, perceived by visual observation or by any other of the 
senses, hypertension is not a simple medical condition that the 
Veteran is competent to identify.  And it is not argued or shown 
that the Veteran is otherwise qualified through specialized, 
education, training, or experience to offer a diagnosis of 
hypertension.

Where, as here, there is a question of the presence or a 
diagnosis of hypertension, not capable of lay observation by case 
law, and hypertension is not a simple medication condition under 
Jandreau for the reason expressed, to the extent the Veteran's 
statements and testimony are offered as proof of the presence of 
hypertension in service or before 1972, the Veteran's statements 
and testimony are not competent evidence, and the statements and 
testimony are excluded, that is, not admissible as evidence, and 
the statements and testimony are not to be considered as 
competent evidence favorable to claim.  

As for the Veteran describing a contemporaneous medical 
diagnosis, to the extent the Veteran stated that he was diagnosed 
with hypertension in service, the Board has already made a 
factual determination the Veteran's statements and testimony 
about the diagnosis of hypertension in service are not credible 
and the statements and testimony have no probative value and are 
assigned no weight in determining whether hypertension was 
diagnosed in service.

As for symptoms described by the Veteran that later support a 
diagnosis by a medical professional, there is no evidence that a 
health-care professional diagnosed hypertension in before 1972 
based on symptoms described by the Veteran.  And in the absence 
of credible evidence of persistent or recurrent symptoms since 
service or an equivocal medical nexus opinion about hypertension 
and a possible association with an injury, disease, or event in 
service, a VA medical examination or medical opinion is not 
required to decide the claim under 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 



To the extent the Veteran has expressed the opinion that 
hypertension is related to an injury, disease, or event in 
service, the Veteran's opinion as a lay person is limited to 
inferences that are rationally based on the Veteran's perception 
and does not require specialized knowledge, education training, 
or experience.

Here the question of the relationship between hypertension and an 
injury, disease, or even in service is not a simple medical 
condition as the Veteran as a lay person is not competent to 
declare either the presence or diagnosis of hypertension based on 
personal observation, so that any inference based on what is not 
personally observable cannot be competent lay evidence.  And it 
is not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to offer 
an opinion on the relationship between hypertension and an 
injury, disease, or event in service. 

The Board has considered the provisions of 38 U.S.C.A. § 1154(b), 
related to the Veteran's combat service, but the Veteran does not 
allege and the record does not shown that elevated blood pressure 
readings are related to the period from May to December 1965 when 
the Veteran was in Vietnam.  Rather the Veteran asserted that he 
was treated in 1966 or 1967 after he returned from Vietnam.  For 
this reason, the provisions 38 U.S.C.A. § 1154(b) do not apply

As there is no medical evidence favorable to claim, the 
preponderance of the evidence is against the claim on this theory 
of service connection, and the benefit of-the-doubt standard of 
proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 
5107(b).

As there is no other competent evidence of record on the question 
of whether chronic fatigue syndrome is caused by or aggravated by 
either service-connected hepatitis A or posttraumatic stress 
disorder, the preponderance of the evidence is against the claim 
based on the theory of secondary service connection under 
38 U.S.C.A. § 3.310, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


38 C.F.R. § 3.310 

Secondary Service Connection 

The Veteran does not argue and there is no competent and credible 
evidence of record that the hypertension is caused by or 
aggravated by a service-connected disability, that is, either 
chloracne, tinnitus, hearing loss, or residuals of a fracture of 
the left ling finger. 

For the above reasons, service connection for hypertension, 
considering the applicable theories of service connection, is not 
established.


ORDER

Service connection for hypertension is denied. 


REMAND

On the claim of service connection for hepatitis C, the service 
treatment records do show that the Veteran was treated for 
gonorrhea, diagnosed by laboratory testing, in November 1963, 
from December 1965 to January 1966, and from March 1967 to May 
1967.  Records of the Texas Department of Corrections show that 
in 1986 chronic persistent hepatitis was noted.  History included 
brief intravenous drug usage in Vietnam.  In December 2004, the 
Veteran had a positive HCV test.  

In December 2009, the Veteran testified that he thought hepatitis 
was caused by sexual activity in service at the same time he got 
a sexual transmitted disease.  He stated too that he was exposed 
to blood from casualties in Vietnam.  As recognized risks factors 
for hepatitis C in service have been identified, further factual 
development under the duty to assist is needed. 


On the claim of service connection for a left knee disability, 
the service treatment records show that in November 1963 the 
Veteran complained of left knee pain after he was hit on the left 
side playing football, which was diagnosed as osteochondritis of 
the tibial tubercle.  In March 1967, the Veteran complained of 
left knee instability.  History included a football injury three 
to four years previously.  The Veteran was referred for an 
orthopedic consultation, but there is no record that the 
consultation was done.  After service records of the Texas 
Department of Correction show that the Veteran complained of 
bilateral knee swelling, but no abnormality was found (December 
1979 and February 1980).  VA records document degenerative 
changes of the left knee by X-ray (August 2004) and chronic left 
knee pain (December 2004).  As the evidence of record is 
insufficient to decide the claim, further factual development 
under the duty to assist is needed. 

On the claim of service connection for a skin rash, other than 
service-connected chloracne, the service treatment records show 
that in November 1965 the Veteran complained of rash in the area 
of the groin.  After service records of the Texas Department of 
Correction document tinea pedis (March 1972, September 1972), a 
rash (June 1973, November 1979, December 1995), a 21-year history 
of a rash on the hands and occasionally in the area of the groin 
with a history of an allergy to metals (May and July 1986), tinea 
pedis (June 1992, June 1997, November and December 1997), 
neurodermatitis on the upper torso (August 1992), rash on arms 
(July 1993), candida infection (August 1992, June to September 
1997, February 1998), fungal infection (November 1996, December 
1997).  VA records document a rash (2004).  As the evidence of 
record is insufficient to decide the claim, further factual 
development under the duty to assist is needed. 

On the claim of service connection for posttraumatic stress 
disorder, records of the Texas Department of Correction show that 
in January 1998, after the Veteran complained of recurrent 
nightmares of Vietnam, posttraumatic stress disorder was 
diagnosed.  In November 2004, posttraumatic stress disorder was 
diagnosed by a VA clinical social worker.  In statements in 
support of his claim, the Veteran has identified in-service 
stressors with sufficient detail to warrant further evidentiary 
development under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate federal custodian 
for the unit history and Lessons Learned 
of the 3rd Reconnaissance Battalion, 3rd 
Marine Division, from May to December 
1965. If the records do not exist or that 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  If the Veteran is unable to report for 
the VA examinations below because of 
incarceration, consider the examination 
requests in accordance with the guidelines 
of M21-1MR, Part III, Subpart iv, Chapter 
3, Section A, 11. d. 

3.  Afford the Veteran a VA examination by 
a physician:

a).  To confirm with appropriate 
laboratory testing that the Veteran has 
hepatitis C.  A confirmed diagnosis 
requires a positive EIA (enzyme 
immunoassay or ELISA (enzyme-linked 
immunosorbent assay) and a positive 
Western blot test or a positive test for 
HCV RNA (hepatitis C viral ribonucleic 
acid). 

b).  If the laboratory test confirm 
hepatitis C, the VA physician is determine 
whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current hepatitis C 
is related to sexual activity or 
intraveneous drug use in service. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
physician is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when either the sexual activity or 
intravenous drug use in service, is not 
more likely than any other to cause the 
Veteran's current hepatitis C and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review. 

4.  Afford the Veteran a VA orthopedic 
examination:

a).  To determine whether the Veteran has 
a left knee disability and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current left knee 
disability is related to the finding of 
osteochondritis of the tibial tubercle in 
1963 in service. 







If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
physician is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when the finding in service, is 
not more likely than any other to cause 
the Veteran's current left knee disability 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.  

5.  Afford the Veteran a VA skin 
examination:

a).  To determine whether the Veteran has 
current skin disease other than chloracne 
and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current skin 
disability is related to the finding of 
rash in the area of the groin in 1965 in 
service. 








If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
physician is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when the finding in service,  is 
not more likely than any other to cause 
the Veteran's skin disability other than 
chloracne and that an opinion on causation 
is beyond what may be reasonably concluded 
based on the evidence of record and 
current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review. 

6.  Afford the Veteran a VA psychiatric 
examination to include psychological 
testing to determine:

a).  Whether the Veteran has posttraumatic 
stress disorder and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that posttraumatic stress 
disorder is related to the Veteran's 
experience in Vietnam from May to December 
1965. 







If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
physician is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when the Veteran's experience in 
Vietnam is not more likely than any other 
to cause the Veteran's posttraumatic 
stress disorder and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review. 

7.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnished 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


